DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-9 are pending.

Priority
3.	Foreign priority has been claimed by Applicant.  Examiner Rudy regrets the previous improper statement.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on Aug 27, 2018. It is noted, however, that applicant has not filed a certified copy of the PCT application as required by 37 CFR 1.55.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show circuitry configured to acquire external state information, financial condition, customer state information, financial transaction state of a time period, perform machine learning using a data, a customer action prediction model, calculate a current external state a, a current customer state, and a target value, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 
It is noted Applicant’s February 25, 2022 Amendment and REMARKS did not address this matter.

Claim Rejections - 35 USC § 101
5.	No rejection under 35 U.S.C. 101 is deemed warranted.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
From Claims 1, 8 and 9, the terms “circuitry configured to acquire external state information, financial condition, customer state information, financial transaction state of a time period, perform machine learning using a data, a customer action prediction model, calculate a current external state a, a current customer state, and a target value” are not clear in juxtaposition with the drawing figures.
Applicants February 25, 2022 Amendment and REMARKS have been reviewed.  It is noted that there is no apparent paragraph [0133] from the descriptive portion of the 
Further, Applicant’s amended claims 1, 8 and 9 claim language does not have support from the descriptive portion of the specification.  Where is “a plurality of time periods” or “for each time period” or “the external state information including information regarding at least one (emphasis added) . . . . an occupation of the customer” from the descriptive portion of the specification or the drawing figures?  The emphasis added is but one claim limitation which does not appear to have support from the originally filed application.
Clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 8, line 2 of each, and claim 9, line 3, “for each time period” lacks antecedent basis, as no previous time period has been recited.
From Claims 1, 8 and 9, the terms “circuitry configured to acquire external state information, financial condition, customer state information, financial transaction state of a time period, perform machine learning using a data, a customer action prediction model, calculate a current external state a, a current customer state, and a target value” are not clear in juxtaposition with the drawing figures.

Again, Applicant’s amended claims 1, 8 and 9 claim language does not have support from the descriptive portion of the specification.  Where is “a plurality of time periods” or “for each time period” or “the external state information including information regarding at least one (emphasis added) . . . . an occupation of the customer” from the descriptive portion of the specification or the drawing figures?  The emphasis added is but one claim limitation which does not appear to have support from the originally filed application. 
Clarification is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-9, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Barkas et al., US 10,902,514.
 Barkas discloses in Figures 1-6B and related text, a banking operation support system, e.g. 120, a computing system, e.g. 140, using machine learning, e.g. artificial intelligence circuit, for financial transactions including loans, e.g. col. 3, line 1, col. 5, lines 6-23, having a user (customer) device, e.g. 102a-c, having information, including history, a digital funding group, e.g. 110, and external stake information, e.g. a provider vendor information, e.g. 130, where current external state and current customer state are used in a prediction model, e.g. cols. 3-4, lines 64-20, for an account balance, e.g. col. 3, lines 4-63.
 Barkas does not specifically disclose the terms prediction model nor time period, though a historical prediction is part and parcel of the disclosure.  Also, Barkas discloses time intervals, e.g. claim 1.

To have provided a prediction model and a time period for Barkas, would have been obvious to one of ordinary skill in the art in view of this common knowledge.  The motivation for doing such would be to implement one or more basic procedures for predicting data analysis in a set period of time.
Applicant’s REMARKS have been reviewed, but are not convincing.  It is noted Applicant’s amended claim language has not been given weight, as the language does not overcome 35 USC 112 issues.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is 571-272-6789.  The examiner can normally be reached Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789